Citation Nr: 1139864	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  08-15 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder.  

2.  Entitlement to service connection for headaches.  

3.  Entitlement to an initial evaluation in excess of 10 percent for back strain.  

4.  Entitlement to an initial evaluation in excess of 10 percent for eczema.  

5.  Entitlement to an initial evaluation in excess of 10 percent for pseudofolliculitis barbae.  

6.  Entitlement to an initial evaluation in excess of 0 percent for onychomycosis.  

7.  Entitlement to an initial evaluation in excess of 0 percent for hypertension.  

8.  Entitlement to an effective date, prior to June 1, 2007, for the grant of service connection for back strain.  

9.  Entitlement to an effective date, prior to June 1, 2007, for the grant of service connection for eczema.  

10.  Entitlement to an effective date, prior to June 1, 2007, for the grant of service connection for pseudofolliculitis barbae.  

11.  Entitlement to an effective date, prior to June 1, 2007, for the grant of service connection for onychomycosis.  

12.  Entitlement to an effective date, prior to June 1, 2007, for the grant of service connection for hypertension.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from December 1982 to May 2007, including service in Iraq.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2007 rating decision of the Nashville, Tennessee, VA Regional Office (RO).  

The Veteran's left ankle, headaches, back, eczema, pseudofolliculitis barbae and onychomycosis claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

The Veteran separated from active service on May 31, 2007.  


CONCLUSIONS OF LAW

1.  Entitlement to an effective date, prior to June 1, 2007, for the grant of service connection for back strain is not warranted.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.1(p), 3.400 (2011).  

2.  Entitlement to an effective date, prior to June 1, 2007, for the grant of service connection for eczema is not warranted.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.1(p), 3.400 (2011).  

3.  Entitlement to an effective date, prior to June 1, 2007, for the grant of service connection for pseudofolliculitis is not warranted.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.1(p), 3.400 (2011).  

4.  Entitlement to an effective date, prior to June 1, 2007, for the grant of service connection for onychomycosis is not warranted.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.1(p), 3.400 (2011).  

5.  Entitlement to an effective date, prior to June 1, 2007, for the grant of service connection for hypertension is not warranted.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.1(p), 3.400 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  

The Veteran seeks entitlement to an effective date prior to June 1, 2007, for the award of service connection for back strain, eczema, pseudofolliculitis barbae, onychomycosis, and hypertension.  For the reasons set forth below, the Board finds  that an effective date, prior to June 1, 2007, is precluded under the law.  

Unless specifically provided otherwise, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155. 

Service records reflect the Veteran separated from service on May 31, 2007, consistent with the date of separation the Veteran reported in the March 2007 VA Form 21-526.  The July 2007 rating decision reflects service connection was granted for back strain, eczema, pseudofolliculitis barbae, onychomycosis and hypertension, effective June 1, 2007.  VA benefits are not available prior to the achievement of Veteran status.  The effective date of the grant of service connection for the condition is the Veteran's first day following his separation from service, that is, the date entitlement arose.  Under the law, no earlier effective date can be granted.  See 38 C.F.R. § 3.400 (2011).  Therefore, the benefits sought on appeal are denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

An effective date, prior to June 1, 2007, for the grant of service connection for back strain is denied.  

An effective date, prior to June 1, 2007, for the grant of service connection for eczema is denied.  

An effective date, prior to June 1, 2007, for the grant of service connection for pseudofolliculitis barbae is denied.  

An effective date, prior to June 1, 2007, for the grant of service connection for onychomycosis is denied.  

An effective date, prior to June 1, 2007, for the grant of service connection for hypertension is denied.  

REMAND

The Veteran asserts entitlement to service connection for a left ankle disorder and headaches, as well as initial evaluations in excess of those assigned by the AOJ for back strain, eczema, pseudofolliculitis barbae, onychomycosis, and hypertension.  Having reviewed the record, the Board finds further development is required for a determination in this case.  

As to the Veteran's claims of service connection for left ankle disability and for headaches, the record shows that the Veteran served in Iraq and the RO denied service connection on the basis that although the Veteran received in-service treatment for these conditions and reported having left ankle and headache complaints, no chronic disability was shown on examination.  Although the Veteran has not asserted service connection based on his service in the Persian Gulf, courts have held that because proceedings before VA are nonadversarial VA's obligation to analyze claims goes beyond the arguments explicitly made.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); see also Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (Upon the filing of a claim for benefits, VA generally must investigate the reasonably apparent and potential causes of the Veteran's condition and theories of service connection that are reasonably raised by the record or raised by a sympathetic reading of the claimant's filing.).  

The Board notes that under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1).  To date, his claims have not been considered under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 and he has not been notified of this law or regulation.  As such, the Board finds that the RO must provide the Veteran with appropriate notice of the evidence needed establish service connection under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  The RO should then schedule the Veteran for an appropriate VA examination to determine the nature, extent, onset, and etiology of all pathology pertaining to left ankle and headaches prior to readjudicating his appeal.   

As to his claims seeking higher ratings, the Veteran asserts entitlement on both a schedular and on an extraschedular basis.  The most recent VA examinations were conducted in 2007 and no records of his post-service care have been associated with the claims folder.  As such, the Board finds that following receipt of any pertinent outstanding medical and lay evidence, he must be afforded appropriate VA examinations, which are necessary to adjudicate these claims.

Accordingly, the case is REMANDED for the following action: 

1.  Issue the Veteran appropriate notice pursuant to the Veterans Claims Administration Act (VCAA) under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes the criteria required for the claims asserted based on Persian Gulf War service under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.   

2.  Notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge of and/or were contemporaneously informed of his left ankle problems and headaches, as well as the extent and severity of the conditions for which he is seeking higher ratings.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  Attempt to obtain pertinent recent VA medical records pertaining to the claims on appeal. 

4.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination to determine the nature, extent, onset, and etiology of any left ankle problems or headaches found to be present.  The claims folder should be made available and reviewed by the examiner.  The examiner must discuss the Veteran's in-service complaints and any reports of a continuity of symptoms since service and indicate whether it is at least as likely as not that any left ankle problems or headaches can be attributed to a known clinical diagnosis. 

If the examiner attributes any left ankle problems or headaches to a known clinical diagnosis, the examiner must state whether it is at least as likely as not that any such condition is related to or had its onset in service.  In doing so, the examiner must acknowledge and discuss the Veteran's report of a continuity of symptoms since service.   

5.  Schedule the Veteran for the appropriate VA examination to determine the degree of impairment due to back strain, eczema, pseudofolliculitis barbae, onychomycosis, and hypertension.  The claims file should be made available and reviewed by the examiner.  All necessary tests should be accomplished.  The RO should request that the examiner provide an opinion as to the degree of impairment due to the service-connected disabilities on appeal.  

As to his low back disability, the examiner must identify all orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's back.  

In addition, if possible, the examiner should state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

Further, the examiner should also discuss the nature and severity of any right or left-sided radiculopathy or neuropathy found to be present.  The examiner must also state whether the Veteran has bowel or bladder problems related to his low back disability.  The rationale for all findings and conclusions should be set forth in a legible report.

6.  Then readjudicate the appeal, to include considering whether extraschedular consideration is warranted.  If the benefits sought on appeal remain denied, issue the Veteran and his representative a supplemental statement of the case and afford the Veteran a reasonable opportunity in which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


